REVISED OCTOBER 1, 2008
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                    FILED
                                No. 07-60575
                                                               September 30, 2008
                              Summary Calendar
                                                              Charles R. Fulbruge III
                                                                      Clerk
JOSE LIZANDRO GARCIA

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A26 945 953


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jose Lizandro Garcia petitions for review of an order of the Board of
Immigration Appeals (“BIA”) dismissing his appeal of the Immigration Judge’s
(“IJ”) denials of his motion to reopen deportation proceedings and his motion for
reconsideration of that denial. Garcia argues that he was not properly served
with the Order to Show Cause and that the IJ erred in finding that his



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60575

application for relief under the Nicaraguan Adjustment and Central American
Relief Act (“NACARA”) was untimely.
      This court reviews the order of the BIA and will consider the underlying
decision of the IJ only if it influenced the determination of the BIA. Ontunez-
Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). This court reviews the
BIA’s affirmance of an IJ’s denial of a motion to reopen for an abuse of
discretion. Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir. 2006).
Motions to reopen deportation proceedings are disfavored, and the moving party
bears a heavy burden. Id.
      Garcia has not shown that the BIA abused its discretion in finding that the
Order to Show Cause was properly served. The certificate of service and
accompanying fingerprint on the Order to Show Cause support a finding that it
was personally served on him. Garcia does not address these facts in his brief,
and he has submitted no evidence to support his assertion that the Order to
Show Cause was not served.
      Also, an alien seeking to reopen deportation proceedings under NACARA
must file a motion to reopen no later than September 11, 1998. 8 C.F.R. §
1003.43(e)(1). It seems undisputed that Garcia filed a motion on September 10,
1998, but the motion was not complete without supporting documents. The
motion to reopen “shall be considered complete at the time of submission of an
application” which “must be submitted no later than November 18, 1999.” Id.
§ 1003.43(e)(2). “If the alien fails to submit the required application on or before
November 18, 1999, the motion will be denied as abandoned.”                   Id. §
1003.43(e)(3).
      While Garcia filed a motion to reopen before the September 11, 1998
deadline, the Immigration Judge correctly concluded that Garcia’s submissions
were not complete because he did not file his application for suspension of
deportation until November 2001. See See Enriquez-Alvarado v. Ashcroft, 371
F.3d 246, 248 (5th Cir. 2004) (holding that the court was deprived of jurisdiction

                                         2
                               No. 07-60575

to consider the NACARA claim where petitioner failed to meet the filing
deadline).
      Garcia’s petition for review is DENIED.




                                     3